Citation Nr: 9924267	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  96-13 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected status post left metatarsal resection for 
bilateral bunions, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased disability rating for 
service-connected asthma, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to March 
1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in March 1995, in 
which the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied entitlement to an 
increased rating for bilateral bunions, evaluated as 30 
percent disabling, and asthma, evaluated as 10 percent 
disabling.  

The case was previously before the Board in November 1997, 
when the Board denied entitlement to a disability rating in 
excess of 30 percent for bilateral bunions and remanded the 
claim of entitlement to an increased rating for asthma.

In January 1999, the RO assigned a 30 percent disability 
rating for the veteran's service-connected asthma.


REMAND

Appellate review of the veteran's claim(s) at this time would 
be premature.  In his August 1995 substantive appeal, he 
requested that he be scheduled for a personal hearing before 
a traveling Member of the Board.  He was scheduled only for a 
hearing before a hearing officer at the RO.  By letter dated 
in August 1997, the Board requested that the veteran clarify 
whether he wanted to attend a hearing before a Member of the 
Board in Washington, D.C. or at the RO, or whether he no 
longer wanted a hearing.  He was advised that if he did not 
respond within 30 days from the date of the letter it would 
be assumed that he wanted a hearing before a 


Member of the Board at the RO and the case would be remanded 
for such a hearing.  The veteran did not respond.  
Accordingly, while the Board sincerely regrets the delay, in 
order to afford the appellant due process the case must be 
remanded to the RO for an appropriate hearing to be 
scheduled.

If, and only if, the veteran appears for the hearing before a 
Member of the Board at the RO, the November 1997 Board 
decision denying entitlement to an increased rating for 
bilateral bunions will be vacated.  See 38 C.F.R. § 
20.904(a)(3) (1998).  A Board decision may be vacated when 
there is a prejudicial failure to afford an appellant a 
personal hearing.  However, where there was a failure to 
honor a request for a hearing and a hearing is subsequently 
scheduled, but the appellant fails to appear, the decision 
will not be vacated. 

The claim is REMANDED for the following:

Schedule the appellant for a hearing 
before a traveling Member of the Board in 
accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 


